Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 8 and 9 are currently under examination, wherein no claim has been amended in applicant’s amendment filed on October 25, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 8 and 9 under 35 U.S.C. 103 as stated in the Office action dated August 19, 2022 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2002-120090 A) in view of Dershem et al. (US 6,790,597 B2) and further in view of Arai et al. (US Pub. 2015/0102090 A1).
With respect to claims 8, 9, 12 and 13, JP (‘090 A) discloses a flux consisting of preferably by weight 20-40% of a solvent; 1-5% of an activator including an organic acid, a halogen salt of an amine, an organic halogen or the like; and 40-70% of a resin component comprising preferably 2-25% of a dicarboxylic acid as a plasticizer including a dimer acid, a trimer acid, a hydrogenated dimer acid and a hydrogenated trimer acid, and 25-58% of a rosin wherein a weight ratio of the acid to rosin would be about 0.03-1.00 (abstract and paragraphs [0009] and [0023]-[0035]). JP (‘090 A) further discloses that the trimer acid includes a linoleic trimer acid (paragraph [0034]) without specifying that the acid is a reaction product of oleic acid and linoleic acid as claimed. Dershem et al. (‘597 B2) discloses that dimer acids are typically prepared by thermal reaction of oleic acid and linoleic acid and the like (col. 6, lines 59-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dimer acid that is a reaction product of oleic acid and linoleic acid in the flux of JP (‘090 A) with an expectation of success because it is well-known in the art of dimer acid preparation as disclosed by Dershem et al. (‘597 B2). The ranges of the acid content, the activator content and the ratio disclosed by JP (‘090 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. JP (‘090 A) discloses preferable content ranges of the rosin and solvent as discussed above, at least suggesting that broader ranges can be used as desired. Furthermore, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the ranges are result effective variables, because they would directly affect the wettability as disclosed by JP (‘090 A) (paragraphs [0025], [0031] and [0039]). Therefore, it would have been obvious to one skilled in the art to have optimized the content ranges of the rosin and solvent in order to achieve a desired wettability. See MPEP 2144.05 II. JP (‘090 A) in view of Dershem et al. (‘597 B2) does not specify the solvents as claimed as amended. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solvent of JP (‘090 A) with the claimed solvent in the flux of JP (‘090 A) in view of Dershem et al. (‘597 B2) with an expectation of success, because these solvents are functionally equivalent as disclosed by Arai et al. (‘090 A1) (abstract and paragraph [0072]). See MPEP 2144.06.
Response to Arguments
4.	The applicant’s arguments filed on October 25, 2022 have been fully considered but they are not persuasive.	
The applicant argues that examiner’s interpretation of JP (‘090 A) that the flux taught therein does not have to contain a thixotropic agent is inconsistent with  JP (‘090 A)’s teaching in paragraph [0029] that if a thixotropic agent is not contained in the claimed flux, a printed shape will collapse. In response, the examiner notes that JP (‘090 A) does disclose in paragraph [0026] that the flux of the present invention preferably contains an activator, a thixotropic agent and an organic solvent, at least suggesting that none of these three components of the flux is required, but can be included as desired. Furthermore, it is noted that the flux as claimed in the independent claim 1 of JP (‘090 A) does not claim including a thixotropic agent in the flux at all, further indicating that the thixotropic agent is not required. What is disclosed in the paragraph [0229] is only an example wherein a solder paste is printed and a desired viscosity of the solder paste is required to maintain a printed shape. However, a solder paste does not have to be applied by printing, it can be applied manually by a spatula or a brush. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. The rejection as stated in the Office action dated August 19, 2022 is proper and therefore maintained herein.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/22/2022